Case 1:17-cv-00984-CBA-PK Document 165 Filed 04/09/20 Page 1 of 2 PageID #: 832

                                                                                     Court Plaza North
                                                                                      25 Main Street
                                                                                       P.O. Box 800
                                                                                Hackensack, NJ 07602-0800
                                                                             201-489-3000 201-489-1536 fax
                                                                                             —
                                                                                         New York
                                                                                             —
 Jason R. Finkelstein                                                                    Delaware
 Member                                                                                      —
 Admitted in NJ and NY
                                                                                         Maryland
                                                                                             —
 Reply to New Jersey Office                                                                Texas
 Writer’s Direct Line: 201.525.6293                                                          —
 Writer’s Direct Fax: 201.678.6293
 Writer’s E-Mail: JFinkelstein@coleschotz.com                                             Florida



                                                      April 9, 2020

 Via Electronic Case Filing

 Hon. Peggy Kuo, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

            Re:           Fabre, et al. v. Highbury Concrete, Inc., et al.
                          Dkt. No. 17-cv-984 (CBA) (PK)

 Dear Judge Kuo:

        As the Court is aware, this Firm represents Defendants Highbury Concrete, Inc.
 (“Highbury”), Thomas Gorman, Thomas Fogarty and Benny Griffin (collectively, the “Highbury
 Defendants”), in this litigation. The Highbury Defendants hereby submit this letter seeking a brief
 extension of time to complete joint-employer discovery in this matter through and including April
 30, 2020.

         As the Court may recall, following the parties’ appearance before the Court on February
 10, 2020, the Court entered a docket entry on February 11, 2020 directing, among other things,
 that the parties agree upon a class definition by February 14, 2020, and that the parties complete
 discovery regarding whether Highbury, RG Labor Services, Inc. (“RG Labor”) and The Laura
 Group Inc. (“Laura Group”) are joint employers. On this latter point, the Court directed that the
 parties certify to the completion of joint-employer discovery by March 23, 2020.

         However, as the Court may further recall, the parties experienced difficulties in timely
 agreeing upon a proposed class definition by the February 14 date. After seeking intervention
 from the Court on this issue, the parties were ultimately able to submit a proposed stipulation
 concerning a class definition on February 28, 2020, and same was subsequently accepted and
 approved by the Court on March 4, 2020. While not allocating fault or blame for the additional
 two and a half weeks needed to reach a defined class, the circumstances did create delays for the
 Highbury Defendants in completing joint-employer discovery. Unfortunately, shortly thereafter
 the onset of the COVID-19 pandemic began taking shape and caused further work and business
 interruptions to an unforeseen degree. This caused additional complications for timely completing
 joint-employer discovery.

                                                  www.coleschotz.com
Case 1:17-cv-00984-CBA-PK Document 165 Filed 04/09/20 Page 2 of 2 PageID #: 833

 Cole Schotz P.C.

 Hon. Peggy Kuo, U.S.M.J.
 April 9, 2020
 Page 2


         At this time, and as a result of the foregoing, the Highbury Defendants respectfully request
 an extension of the March 23, 2020 joint-employer discovery deadline until April 30, 2020.
 Specifically, the Highbury Defendants plan to serve a limited request for documents from all
 named and opt-in Plaintiffs concerning Highbury, RG Labor or Laura Group, which we believe
 will demonstrate that those three entities were not operating as joint employers. A copy of the
 limited discovery demands are annexed hereto as Exhibit A for the Court’s reference. Further, we
 do not believe that the additional discovery time will impact the dates currently scheduled for the
 settlement conference with Your Honor on May 6, 2020, nor the dates for submission of settlement
 statements in advance thereof. As such, this request is in no way intended for purposes of delay.

 We thank the Court in advance for its time and attention to this request.

                                                     Respectfully submitted,

                                                     /s/ Jason R. Finkelstein

                                                     Jason R. Finkelstein



 JRF:bf
 cc:    All Counsel of Record (via ECF)
